DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140267994 A1 (RYU; Jang Wi et al.)


    PNG
    media_image1.png
    465
    302
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    459
    309
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    458
    341
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    460
    311
    media_image4.png
    Greyscale

[110]; 5a second substrate facing to the first substrate [210]; a scan line disposed on the first substrate and extending in a first direction [121]; a data line disposed on the first substrate and extending in a second direction crossing the first direction [171]; a pixel electrode [191] disposed on the first substrate and including a first sub-pixel 10electrode [any quadrant] and a second sub-pixel electrode adjacent to the first sub-pixel electrode along the first direction [any of the other quadrants]; and a common electrode [270] disposed on the second substrate and including a first slit portion overlapping the first sub-pixel electrode [corresponding quadrant to first sub pixel] and a second slit portion overlapping the second sub-pixel electrode [corresponding quadrant corresponding to the second sub pixel], 15wherein the first slit portion including a first horizontal slit portion extending in the first direction and a first vertical slit portion extending in the second direction [see crossed shaped for each quadrant], wherein a width of the first horizontal slit portion is smaller [width is defined as the distance in the vertical direction]  than a width of the first vertical slit portion [following the same reference for width of the horizontal slit, the width of the horizontal slit portion is smaller than the width of the vertical slit portion] and wherein the pixel electrode further includes a third sub-pixel electrode adjacent to the second sub-pixel electrode along the first direction extending in the first direction and having a 15uniform width in the second direction [the pixel electrode is divided into sixteen subpixel electrodes having four rows and four columns, first sub pixel is the overlapping portion of the first row and first column, as shown in figure 11, second sub pixel the first row and column, and the third subpixel electrode is the first row and third column.] 
Per claims 202, Ryu teaches the LCD device of claim 1, wherein the second slit portion including a second horizontal slit portion extending in the first direction and a second vertical slit portion extending in the second direction, wherein a width of the second horizontal slit portion is smaller than a width of the second vertical slit portion [following the same reference for width of the horizontal slit, the width of the horizontal slit portion is smaller than the width of the vertical slit portion].  
Per claims 3, Ryu teaches the LCD device of claim 2, wherein the width of the first horizontal slit portion is substantially same as the width of the second horizontal slit portion.  
Per claim 4, Ryu teaches the LCD device of claim 2, wherein the width of the first vertical slit 30portion is substantially same as the width of the second vertical slit portion [see figure 11].  
[corresponding slit portion in the common electrode], wherein the third slit portion including a third horizontal slit portion extending in the first direction and a third vertical slit portion extending in the second direction, wherein a width of the third horizontal slit portion is smaller than a width of the 25third vertical slit portion [following the same reference for width of the horizontal slit, the width of the horizontal slit portion is smaller than the width of the vertical slit portion].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140267994 A1 (RYU; Jang Wi et al.)
Per claims 5-6, Ryu teaches the LCD device of claim 1.  Ryu lacks a length of the first horizontal slit portion is shorter than a length of the first vertical slit portion.  However, it was a matter of optimization to form slits with lengths shorter in one direction than another and include additional slit patterns in order to improve contrast.  The cost of improved contrast would increase 
Per claims 7-9, Ryu teaches the LCD device of claim 1, further comprising a shield layer disposed on the same layer with the pixel electrode [220].  Ryu lacks a shield electrode form on the same layer with the pixel electrode, extending in the first direction and having a 15uniform width in the second direction.  However, it was common knowledge to form shielding electrodes on the same layer as the pixel electrode, extending in the first direction and having a 15uniform width in the second direction in order to improve contrast.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record teaches the LCD device of claim 1.  The prior art does not teach nor suggest in combination with the limitations above, wherein a length of the first slit portion in the first direction is shorter than a length of the first pixel electrode in the first direction, and a length of the first slit portion in the second direction is longer than a length of the first pixel electrode in the second direction.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Response to Arguments
Applicant's arguments filed 12/7/20 have been fully considered but they are not persuasive. Please see the rejection above.  Since the subpixels are formed from a single electrode that shape defines different subpixel regions of the single electrode, the single pixel electrode can be reasonably defined to include sixteen subpixels as shown in figure 11.  

    PNG
    media_image5.png
    518
    378
    media_image5.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871